Citation Nr: 0524165	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-15 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1959 
to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO denied 
service connection for a back disability and for right ear 
hearing loss.  In addition, the RO granted service connection 
for left ear hearing loss and assigned a noncompensable 
evaluation to this disability, effective from August 2001.  

Following receipt of notification of the June 2002 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his claims for service connection for a back 
disability and for right ear hearing loss and the assignment 
of an initial compensable evaluation for the 
service-connected left ear hearing loss.  During the current 
appeal, and specifically by an August 2004 rating action, the 
RO granted service connection for hearing loss of the 
veteran's right ear and assigned an initial noncompensable 
evaluation for the service-connected bilateral hearing loss.  
The veteran has continued to express disagreement with the 
initial noncompensable rating assigned to his 
service-connected bilateral hearing loss.  Consequently, the 
issues are correctly stated as listed on the title page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Audiometric test results completed during the current 
appeal correspond to numeric designations no worse than Level 
II for the veteran's right ear and Level II for his left ear.  

3.  The veteran did not exhibit chronic disability of the 
lumbar spine in service or arthritis within the first post 
service year, and lumbar spine disability is not otherwise 
associated with his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100 and § 4.86 (2004).  

2.  A lumbar spine disability was not incurred or aggravated 
in service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in December 2001 and January 2005 in the 
present case, the RO informed the veteran of the type of 
evidence necessary to support his service connection and 
increased rating claims.  In addition, the RO notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to these issues but 
that he must provide enough information so that the agency 
could request the relevant records.  The RO also discussed 
the attempts already made to obtain relevant evidence with 
regard to these claims.  Further, the RO notified the veteran 
of his opportunity to submit "additional evidence," "any 
other evidence," or "information describing additional 
evidence or the evidence itself."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the June 2002 rating decision, the August 2002 
statement of the case (SOC), and the September 2004 and March 
2005 supplemental statements of the case (SSOCs) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his service connection and increased rating 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the appellant in January 2005 was not given prior 
to the first adjudication of the issues on appeal, the 
content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in March 2005.  

In addition, the veteran has been accorded pertinent VA 
examinations during the current appeal, and VA has obtained 
all pertinent evidence identified by him.  Consequently, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the issues on 
appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

A.  Service Connection For A Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran has asserted that he developed a back disability 
as a result of his active military duty.  See, e.g., June 
2003 RO hearing transcript (T.) at 10-18.  In particular, he 
has maintained that, during active military duty, he 
accidentally fell into a grease pit and landed on his back.  
T. at 15.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board acknowledges that service medical records reflect a 
finding of scoliosis of the dorsolumbar spine to less than 
one-inch to the right at the December 1959 enlistment 
examination.  Additionally, in January 1960, the veteran 
sought treatment for complaints of back pain.  Subsequently, 
at the December 1961 separation examination, the veteran 
reported having had sustained an injury to his back in the 
early months of that particular year when he had fallen into 
a grease pit.  

Importantly, however, no lumbar spine pathology was found at 
the separation evaluation.  In fact, the examiner concluded 
that the veteran had had no symptoms since the back injury 
and that his back condition was not significant and 
nondisabling.  

Furthermore, the first post-service evidence of low back 
symptomatology is dated in November 1980, almost nineteen 
years after the veteran's discharge from active military 
duty.  According to private medical records dated in that 
month, a lumbar myelogram reflected the presence of a 
herniated disc fragment at the L3-L4 level.  Also, 
cartilaginous tissue was determined to be consistent with a 
herniated intervertebral disc showing degenerative changes.  
During that month, the veteran underwent surgery for a 
herniated disc at the L3-L4 level on the right side.  

Thereafter, in December 1996, the veteran underwent an L4-L5 
partial hemilaminectomy with a discectomy.  The pertinent 
diagnosis upon discharge was defined as a left large 
paracentral L4-L5 herniated nucleus pulposus.  

Current low back diagnosis has been characterized as 
arthritis of the lumbar spine.  This medical conclusion is 
based upon X-rays taken of the veteran's lumbar spine in 
January 2002, which reflected the presence of minimal 
degenerative changes in the facet joints at the L4-L5 and 
L5-S1 levels.  In addition, an upper gastrointestinal series 
completed in July 2004 illustrated, in pertinent part, mild 
lumbar degenerative changes.  

Significantly, the claims folder contains no competent 
evidence supporting a finding of an etiological relationship 
between the arthritis of the veteran's lumbar spine and his 
active military duty.  In fact, the examiner who had 
conducted the January 2002 VA spine examination did not see 
any relationship between the veteran's current back pathology 
and his in-service back injury.  

Furthermore, the competent evidence reflects that arthritis 
of the veteran's lumbar spine was not exhibited during active 
duty or within one year of separation from such service, and 
it has not been found to be otherwise related to his active 
military duty.  Consequently, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability, and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a back disability 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of back disability, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating back 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

B.  Initial Compensable Rating for Service-Connected 
Bilateral Hearing Loss

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the June 
2002 rating action, the RO granted service connection for 
hearing loss of the left ear and assigned a noncompensable 
evaluation to this disorder, effective from August 2001.  
According to the service medical records, high frequency 
perceptive hearing loss in the veteran's left ear was shown 
at the audiological evaluation conducted at the December 1961 
separation examination.  A VA audiological examination 
conducted in January 2002 reflected essentially normal 
hearing acuity in the veteran's left ear through 2000 Hertz 
which sloped to a severe sensorineural hearing loss.  In 
particular, this evaluation reflected the following puretone 
thresholds in the veteran's left ear:   10, 15, 40, and 
75 decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The speech recognition score for his 
left ear was determined to be 100% correct.  

Additionally, by an August 2004 rating action, the RO granted 
service connection for hearing loss of the veteran's right 
ear and assigned a noncompensable evaluation for his 
service-connected bilateral hearing loss, effective from 
August 2001.  Service medical records are essentially 
negative for a finding of hearing loss in the veteran's right 
ear.  A report dated in January 1962 includes a diagnosis of 
high frequency perceptive hearing loss but does not specify 
whether such a condition involved one of the veteran's ears 
in particular, or both.  The January 2002 VA audiological 
examination reflected essentially normal hearing acuity in 
the veteran's right ear through 2000 Hertz, which sloped to a 
severe sensorineural hearing loss.  At a subsequent VA 
audiological examination completed in July 2003, the veteran 
reported having been exposed to excessive noise as a result 
of his responsibilities as a "bazooka man" and his work 
with hydraulic equipment.  Audiological testing reflected the 
following puretone thresholds in the veteran's left ear:  15, 
20, 50, and 75 decibels at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively in the veteran's left ear and 20, 60, 70, 
and 80 decibels at 1,000, 2,000, 3,000, and 4,000 Hertz 
respectively in his right ear.  The average puretone 
thresholds were 50 decibels in the right ear and 40 decibels 
in the left ear.  The speech recognition score was determined 
to be 96% correct in his left ear and 92% correct in his 
right ear.  Following the examination, and also based upon a 
review of the claims folder, the examiner concluded that "it 
is likely that the [veteran's] hearing loss started while [he 
was] in . . . service."  

The veteran has perfected a timely appeal with respect to the 
issue of entitlement to an initial compensable evaluation for 
his service-connected bilateral hearing loss.  This 
service-connected disorder has remained evaluated as 
noncompensably disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2004) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85(h) are used to calculate the rating to be assigned.  

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h) (2004).  In 
adding guidance for cases which involve exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2004).  Additionally, when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2004).  

In the present case, the veteran essentially contends that 
his hearing acuity is more severe than the current 
noncompensable evaluation indicates.  T. at 1-10.  In 
particular, he has described the need to turn up the volume 
on his television more than normal but has denied using 
hearing aids.  T. at 2-3.  The veteran's lay descriptions are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Relevant evidence included in the claims folder indicates 
that, during the current appeal, the veteran underwent VA 
audiological evaluations in January 2002, July 2003, and 
January 2005.  Importantly, the examiner specifically noted 
in the report of the January 2005 examination that the 
results of that particular audiological testing did not 
represent any change in the evaluation of the severity of the 
veteran's hearing loss.  

Specifically, audiometric testing completed in January 2005 
revealed puretone thresholds of 15, 30, 65, and 80 decibels 
in the veteran's right ear and 15, 25, 60, and 80 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
47.5 decibels for his right ear and 45 decibels for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 88 percent correct in his right ear and 88 percent 
correct in his left ear.  Applying 38 C.F.R. § 4.85, Table VI 
(2004) to these results, the veteran has a numeric 
designation of II for his right ear and II for his left ear.  
Application of 38 C.F.R. § 4.85, Table VII (2004) results in 
a finding that a noncompensable disability evaluation for the 
veteran's service-connected bilateral hearing loss is 
warranted.  

Additionally, the Board has also considered the guidance 
provided in the pertinent regulations for cases which involve 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII and § 4.86 (2004).  
However, neither the January 2002, July 2003, nor January 
2005 VA audiological examinations provide findings that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more (in 
either ear) or that the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz (in 
either ear).  Consequently, an initial compensable rating for 
the service-connected bilateral hearing loss based on 
exceptional patterns of hearing impairment is not warranted.  
See 38 C.F.R. § 4.86(a) & (b) (2004).  

The Board concludes, therefore, that an initial compensable 
schedular disability evaluation for the service-connected 
bilateral hearing loss cannot be granted.  See, 38 C.F.R. 
§ 4.7, § 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100 and § 4.86 (2004).  The preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable disability rating for service-connected 
bilateral hearing loss.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected bilateral 
hearing loss has resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected bilateral hearing loss has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for a back disability is denied.  

An initial compensable disability rating for 
service-connected bilateral hearing loss is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


